Notice of Allowance 
1.	This communication is in response to after final filed on 07/29/2021. After thorough search, prosecution history, applicant’s remarks, and in view of prior arts of record, claims 1-20 are allowed.

Reasons for Allowance
2.	 The following is an examiner’s statement of reasons for allowance: 
The prior art of record Moore et al. (US 2014/0288990), teaches organizing a meeting between the organizer and recipients. The organizing includes exchanging a graphical representation of calendar availability via electronic messages such as an email or social network platforms. The graphical representation reflects suggested calendar availability time period for the meeting and providing the graphical representation to the meeting participants. The precipitants can interact with the graphical representation of the calendar to modify the meeting time period selected by the organizer. Moore further teaches extracting calendar availability time from remotely stored electronic calendar associated with the user. 
The prior art of record Lim et al. (US 2014/0337751), teaches SMS conversation window for SMS conversation between participants and displaying calendar activity information based on detected calendar activity from the conversation. 
The prior art of record do not teach or suggest “displaying, within the chat window and as message within the digital conversation, an interactive contextual emoji representing a first status associated with a user; receiving a request for additional information associated with the first status by detecting an interaction with the interactive contextual emoji; displaying, in response to the receiving of the request, the additional information in the chat window and adjacent the interactive contextual emoji” in claims 1,11 and 16. In addition, the prior art of record fails to teach displaying “interactive contextual emoji” during chat session between users, and to displaying additional status information when the user click on the interactive contextual emoji.
-2-PATENTU.S. Patent Application No. 15/713,132An updated search of a prior art produce no reference to teach or suggest the above claimed features. Attorney Docket No. 20170357Therefore, the above claim features with combination of other features in claims 1, 11, and 16 are allowed over the prior art of record.
Dependent claims are allowed over the prior art of record by virtue of their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454